DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 14 objected to because of the following informalities: the language of new the newly added claim limitations “the second film layer are in a middle of the first electrode layer, a reflective layer,” is grammatically unsound. Examiner suggests “the second film layer is in a middle of the first electrode, is a reflective layer, and comprises a metal conductive material.” Appropriate correction is required. Claims 4-5, 7-13, and 15-19 are also objected to on account of their dependence from either claim 1 or claim 14.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 8 and 17 set forth “a reflective layer located at a side of the first electrode layer facing away from the pixel defining layer.” However, these claims depend from claims 1 and 14, respectively, which previously set forth a particular embodiment for the device in which the first electrode is a reflective electrode. As discussed in Applicant’s specification paragraph 0071, these are two separate embodiments that are not used together. “For example, in the display substrate shown in FIG. 4, the reflective layer 500 may not be provided and the first electrode may be provided as a reflective electrode.”
As such, there does not appear to be support for an embodiment in which the first electrode has the structure set forth in claims 1 and 14, and there is also a reflective layer as set forth in claims 8 and 17. For this reason claims 8 and 17 are rejected as containing new matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 7, 9, 12-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajitani (U.S. Pub. No. 2013/0017752 A1) in view of Kobayashi (U.S. Patent No. 7,535,169 B2) and Park (U.S. Pub. No. 2018/0151628 A1).
Regarding claim 1, Kajitani discloses a display substrate, comprising:
a first insulating layer, comprising a plurality of first openings (FIGS. 1-2: 13, see paragraph 0043);
a pixel defining layer, located at a side of the first insulating layer and comprising a plurality of second openings (FIGS. 1-2: 14, see paragraph 0043), the plurality of second openings and the plurality of first openings being in a one-to-one correspondence relationship, the second opening communicating with the first opening corresponding to the second opening (FIGS. 1-2: openings in 13 correspond with openings in 14 to form pattern depicted in FIG. 1);
a plurality of organic light-emitting functional layers, located in the plurality of second openings (FIG. 2: 17, see paragraph 0048); and
a first electrode layer, located at a side of the first insulating layer opposite to the pixel defining layer (FIG. 2: 16, see paragraph 0048),
wherein an orthographic projection of the first insulating layer on a plane where the display substrate is located at least partially overlaps with an orthographic projection of a peripheral region of the second opening on the plane where the display substrate is located (FIG. 2: inner portions of 13 overlap with outer portions of opening in 14),
wherein the second opening comprises an intermediate region and the peripheral region, the intermediate region is located within the peripheral region (see annotated FIG. 2 below defining intermediate and peripheral regions); and
an orthographic projection of the intermediate region on the plane where the display substrate is located coincides with an orthographic projection of the first opening corresponding to the second opening on the plane where the display substrate is located (see annotated FIG. 2),
wherein a size of the intermediate region is not less than half of a size of the second opening in a first direction parallel to the plane where the display substrate is located (see annotated FIG. 2: intermediate region represents more than half of the distance in the X direction of the opening in 14).
Kajitani discloses conditions regarding the size of the peripheral region (see paragraph 0075 discussing a 0.1 - 3 micron spacing between the edges of 13 and 14) and the second opening (see paragraph 0047). However, the reference does not explicitly disclose a ratio of 1/2 - 2/3 as claimed.
Kobayashi discloses that the relative size of the intermediate and peripheral regions is results-effective insofar as it enables the formation of the functional layers with a pre-determined profile (FIG. 4(c), see col. 12. line 65 - col. 13, line 14, the analogous ratio to that claimed is the size of D relative to B+D+B, this ratio depends on the selection of a suitable distance B which Kobayashi discloses as directly relating to the ability to control the deposition profile).
It would have been obvious to one of ordinary skill in the art before the effective filing date, from the teachings of Kobayashi, to optimize the ratio of the intermediate region to the second opening, and arrive at the claim 1 limitation. The motivation to do so is that the reference disclose both the general conditions and results-effective nature of the relative sizes, and "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The combination is silent in regard to the first electrode layer comprises a first film layer, a second film layer, and a third film layer stacked with each other.
Park discloses the first electrode layer comprises a first film layer, a second film layer, and a third film layer stacked with each other (FIG. 4: 261, see paragraph 0108), the first film layer and third film layer are at an outer side and comprise ITO (see paragraph 0108; film is ITO/AL/ITO meaning the outer layers are ITO layers), and the second film layer is in a middle of the first electrode layer, a reflective layer and comprises a metal conductive material (see paragraph 0108, AL layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Park to the teachings of Kajitani so as to form the electrode with high reflectance (see paragraph 0108). Furthermore, it would have been obvious to use the specific material of the electrode of Park as the material of the electrode in Kajitani. The rationale being that the combination yields the predictable results of allowing for the selection of known materials (ITO/AL/ITO) based on their suitability for the intended use as an electrode in an OLED stack. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

    PNG
    media_image1.png
    316
    904
    media_image1.png
    Greyscale

[ANNOTATED FIG. 2]
Regarding claim 4, Kajitani discloses the first insulating layer is lyophilic and the pixel defining layer is lyophobic (see paragraph 0078).
Regarding claim 7, Kajitani discloses the first electrode comprises a plurality of first electrodes, the plurality of first electrodes and the plurality of second openings are in a one-to-one correspondence relationship, and the display substrate further comprises a common electrode located at a side of the plurality of organic light-emitting functional layers facing away from the first electrode layer (FIG. 2: 18, see paragraph 0048).
Regarding claim 9, Kajitani discloses the first electrode layer is configured as a reflective electrode (see paragraph 0110 and 0048 indicating 16 can be the cathode).
Regarding claim 12, Kajitani discloses the plurality of light-emitting functional layers comprise an organic light-emitting layer, and one or a combination of a HIJ, HTL, ETL, and an EIL (see paragraph 0095).
Regarding claim 13, Kajitani, as modified by Kobayashi, discloses a display panel, comprising the display substrate according to claim 1 (see paragraph 0040 and rejection of claim 1 above).
Regarding claim 14, Kajitani discloses A manufacturing method of a display substrate, comprising:
forming a first electrode layer (FIG. 2: 16, see paragraph 0048);
forming a first insulating layer having a plurality of first openings at a side of the first electrode layer (FIG. 2: 13, see paragraph 0043)
forming a pixel defining layer having a plurality of second openings at a side of the first insulating layer opposite to the first electrode layer, wherein the plurality of second openings and the plurality of first openings are in a one-to-one correspondence relationship, at least a portion of the second opening overlaps with the first opening corresponding to the second opening (FIG. 2: 14, see paragraph 0043); and
forming an organic light-emitting functional layer in the first opening and the second opening which correspond to each other (FIG. 2: 17, see paragraph 0038);
wherein an orthographic projection of the first insulating layer on a plane where the display substrate is located at least partially overlaps with an orthographic projection of a peripheral region of the second opening on the plane where the display substrate is located, wherein the second opening comprises an intermediate region and the peripheral region, the intermediate region is located within the peripheral region (see annotated FIG. 2 above); and
an orthographic projection of the intermediate region on the plane where the display substrate is located coincides with an orthographic projection of the first opening corresponding to the second opening on the plane where the display substrate is located (see annotated FIG.2  above),
wherein a size of the intermediate region is not less than half of a size of the second opening in a first direction parallel to the plane where the display substrate is located (see annotated FIG. 2: intermediate region represents more than half of the distance in the X direction of the opening in 14).
Kajitani discloses conditions regarding the size of the peripheral region (see paragraph 0075 discussing a 0.1 - 3 micron spacing between the edges of 13 and 14) and the second opening (see paragraph 0047). However, the reference does not explicitly disclose a ratio of 1/2 - 2/3 as claimed.
Kobayashi discloses that the relative size of the intermediate and peripheral regions is results-effective insofar as it enables the formation of the functional layers with a pre-determined profile (FIG. 4(c), see col. 12. line 65 - col. 13, line 14, the analogous ratio to that claimed is the size of D relative to B+D+B, this ratio depends on the selection of a suitable distance B which Kobayashi discloses as directly relating to the ability to control the deposition profile).
It would have been obvious to one of ordinary skill in the art before the effective filing date, from the teachings of Kobayashi, to optimize the ratio of the intermediate region to the second opening, and arrive at the claim 1 limitation. The motivation to do so is that the reference disclose both the general conditions and results-effective nature of the relative sizes, and "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The combination is silent in regard to the first electrode layer comprises a first film layer, a second film layer, and a third film layer stacked with each other.
Park discloses the first electrode layer comprises a first film layer, a second film layer, and a third film layer stacked with each other (FIG. 4: 261, see paragraph 0108), the first film layer and third film layer are at an outer side and comprise ITO (see paragraph 0108; film is ITO/AL/ITO meaning the outer layers are ITO layers), and the second film layer is in a middle of the first electrode layer, a reflective layer and comprises a metal conductive material (see paragraph 0108, AL layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Park to the teachings of Kajitani so as to form the electrode with high reflectance (see paragraph 0108). Furthermore, it would have been obvious to use the specific material of the electrode of Park as the material of the electrode in Kajitani. The rationale being that the combination yields the predictable results of allowing for the selection of known materials (ITO/AL/ITO) based on their suitability for the intended use as an electrode in an OLED stack. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claim 15, Kajitani discloses the forming an organic light-emitting functional layer comprises using ink-jet printing (see paragraph 0084).
Regarding claim 16, Kajitani discloses the first electrode layer is formed as a reflective electrode (see paragraph 0110 and 0048 indicating 16 can be the cathode).
Regarding claim 19, Kajitani discloses the first electrode comprises a plurality of first electrodes, the plurality of first electrodes and the plurality of second openings are in a one-to-one correspondence relationship, and the display substrate further comprises a common electrode located at a side of the plurality of organic light-emitting functional layers facing away from the first electrode layer (FIG. 2: 18, see paragraph 0048).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajitani (U.S. Pub. No. 2013/0017752 A1) in view of Kobayashi (U.S. Patent No. 7,535,169 B2) and Park (U.S. Pub. No. 2018/0151628 A1) as applied to claim 1 above, and further in view of Joo et al. (U.S. Pub. No. 2014/0319475 A1).
Regarding claim 5, Kajitani is silent in regard to a cross-sectional shape of the pixel defining layer is step-shaped.
Joo discloses a cross-sectional shape of the pixel defining layer is step-shaped (FIG. 1B: 15/16, see paragraph 0036). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the shape of Joo to the PDL of Kajitani so as to uniformize the thickness of deposited organic layers (see paragraph 0041). 
Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajitani (U.S. Pub. No. 2013/0017752 A1) in view of Kobayashi (U.S. Patent No. 7,535,169 B2) and Park (U.S. Pub. No. 2018/0151628 A1) as applied to claims 1 and 14, respectively, above, and further in view of Shin et al. (U.S. Pub. No. 2018/0375057 A1).
Regarding claim 8, Kajitani is silent in regard to the display substrate further comprises a reflective layer located at a side of the first electrode layer facing away from the pixel defining layer.
Shin discloses a reflective layer located at a side of the first electrode layer facing away from the pixel defining layer (FIG. 1: bottom electrode comprises MOL first electrode layer and reflective layer RL below, see paragraph 0064). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the composite electrode of Shin to the teachings of the combination such that the electrode includes a first electrode layer and a reflective layer below the first electrode layer. The motivation to do so is that the structure of the Shin electrode the advantages of having a highly reflective layer as well as a large work-function (see paragraph 0153). 
Regarding claim 17, Kajitani is silent in regard to the display substrate further comprises a reflective layer located at a side of the first electrode layer facing away from the pixel defining layer.
Shin discloses a reflective layer located at a side of the first electrode layer facing away from the pixel defining layer (FIG. 1: bottom electrode comprises MOL first electrode layer and reflective layer RL below, see paragraph 0064). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the composite electrode of Shin to the teachings of the combination such that the electrode includes a first electrode layer and a reflective layer below the first electrode layer. The motivation to do so is that the structure of the Shin electrode the advantages of having a highly reflective layer as well as a large work-function (see paragraph 0153). 
Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajitani (U.S. Pub. No. 2013/0017752 A1) in view of Kobayashi (U.S. Patent No. 7,535,169 B2) and Park (U.S. Pub. No. 2018/0151628 A1) as applied to claims 1 and 14, respectively, above, and further in view of Choi et al. (U.S. Pub. No. 2017/0338292 A1).
Regarding claim 10, Kajitani is silent in regard to the first insulating layer comprising a light shielding material. 
Choi discloses a first insulating layer comprising a light shielding member (FIG. 2: PDL, see paragraph 0056). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Choi to the teachings of the combination so as to prevent reflection, diffraction, and/or scattering of the light (see paragraph 0056). 
Regarding claim 18, Kajitani is silent in regard to the first insulating layer comprising a light shielding material. 
Choi discloses a first insulating layer comprising a light shielding member (FIG. 2: PDL, see paragraph 0056). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Choi to the teachings of the combination so as to prevent reflection, diffraction, and/or scattering of the light (see paragraph 0056). 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajitani (U.S. Pub. No. 2013/0017752 A1) in view of Kobayashi (U.S. Patent No. 7,535,169 B2) and Park (U.S. Pub. No. 2018/0151628 A1) as applied to claim 1 above, and further in view of Park et al. (U.S. Pub. No. 2019/0088906 A1).
Regarding claim 11, Kajitani is silent in regard to a black matrix, located at a side of the common electrode facing away from the pixel defining layer, wherein an orthographic projection of the black matrix on the plane where the display substrate is located is located within an orthographic projection of the first insulating layer on the plane where the display substrate is located.
Park discloses a black matrix, located at a side of the common electrode facing away from the pixel defining layer, wherein an orthographic projection of the black matrix on the plane where the display substrate is located is located within an orthographic projection of the first insulating layer on the plane where the display substrate is located (FIG. 8: 40, see paragraph 0111). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Park to the teachings of Kajitani so as to minimize external light reflection and optimize color output (see paragraph 0113).
Response to Arguments
Applicant's arguments filed May 16, 2022 have been fully considered but they are not persuasive due to the new grounds of rejection provided in view of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819